     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 1 of 16 Page ID #:72



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                                                                                     JS-6
12                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
13
14
      FEDERAL TRADE COMMISSION,                                 2:20-cv-7996
                                                       Case No. ____________
15
16          Plaintiff,                                 STIPULATED ORDER FOR
17                                                     PERMANENT INJUNCTION
            v.                                         AND MONETARY
18                                                     JUDGMENT
19    AGE OF LEARNING, INC., a
      corporation, also d/b/a ABCmouse and
20
      ABCmouse.com,
21
22          Defendant.

23
           Plaintiff, the Federal Trade Commission (“Commission”), filed its
24
     Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”) for
25
     a permanent injunction and other equitable relief in this matter, pursuant to
26
     Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”), 15
27
     U.S.C. §§ 53(b), 57b, and the Restore Online Shoppers’ Confidence Act
28
                                                         STIPULATED FINAL ORDER
                                             -1-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 2 of 16 Page ID #:73



 1
     (“ROSCA”), 15 U.S.C. § 8404. The Commission and Defendant stipulate to the
 2
     entry of this Stipulated Order for Permanent Injunction and Monetary Judgment
 3
     (“Order”) to resolve all matters in dispute in this action between them.
 4
           THEREFORE, IT IS ORDERED as follows:
 5
                                            FINDINGS
 6
           A.     This Court has jurisdiction over this matter.
 7
           B.     The Complaint alleges that Defendant participated in deceptive and
 8
     unfair acts or practices in violation of Sections 13(b) and 19 of the FTC Act, 15
 9
     U.S.C. §§ 53(b), 57b, and ROSCA, 15 U.S.C. § 8404, in the advertisement,
10
     marketing, distribution, and sale of online educational programs to consumers
11
     throughout the United States.
12
           C.     Defendant neither admits nor denies any of the allegations in the
13
     Complaint, except as specifically stated in this Order. Only for purposes of this
14
     action, Defendant admits the facts necessary to establish jurisdiction.
15
           D.     Defendant waives any claim that it may have under the Equal Access
16
     to Justice Act, 29 U.S.C. § 2412, concerning the prosecution of this action through
17
     the date of this Order, and agrees to bear its own costs and attorney fees.
18
           E.     Defendant waives all rights to appeal or otherwise challenge or
19
     contest the validity of this Order.
20
                                           DEFINITIONS
21
           For the purpose of this Order, the following definitions apply:
22
           A.     “Billing Information” means any data that enables any person to
23
     access a customer’s account, such as a credit card, checking, savings, share or
24
     similar account, utility bill, mortgage loan account, or debit card.
25
           B.     “Charge,” “Charged,” or “Charging” means any attempt to collect
26
     money or other consideration from a consumer, including causing Billing
27
28
                                                          STIPULATED FINAL ORDER
                                               -2-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 3 of 16 Page ID #:74



 1
     Information to be submitted for payment, including against the consumer’s credit
 2
     card, debit card, bank account, telephone bill, or other account.
 3
           C.     “Clear(ly) and Conspicuous(ly)” means that a required disclosure is
 4
     difficult to miss (i.e., easily noticeable) and easily understandable by ordinary
 5
     consumers, including in all of the following ways:
 6
                  1.     In any communication that is solely visual or solely audible, the
 7
     disclosure must be made through the same means through which the
 8
     communication is presented. In any communication made through both visual and
 9
     audible means, such as a television advertisement, the disclosure must be presented
10
     simultaneously in both the visual and audible portions of the communication even
11
     if the representation requiring the disclosure is made in only one means.
12
                  2.     A visual disclosure, by its size, contrast, location, the length of
13
     time it appears, and other characteristics, must stand out from any accompanying
14
     text or other visual elements so that it is easily noticed, read, and understood.
15
                  3.     An audible disclosure, including by telephone or streaming
16
     video, must be delivered in a volume, speed, and cadence sufficient for ordinary
17
     consumers to easily hear and understand it.
18
                  4.     In any communication using an interactive electronic medium,
19
     such as the Internet or software, the disclosure must be unavoidable.
20
                  5.     The disclosure must use diction and syntax understandable to
21
     ordinary consumers and must appear in each language in which the representation
22
     that requires the disclosure appears.
23
                  6.     The disclosure must comply with these requirements in each
24
     medium through which it is received, including all electronic devices and face-to-
25
     face communications.
26
                  7.     The disclosure must not be contradicted or mitigated by, or
27
     inconsistent with, anything else in the communication.
28
                                                           STIPULATED FINAL ORDER
                                              -3-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 4 of 16 Page ID #:75



 1
                     8.     When the representation or sales practice targets a specific
 2
     audience, such as children, the elderly, or the terminally ill, “ordinary consumers”
 3
     includes reasonable members of that group.
 4
           D.        “Defendant” means Age Of Learning, Inc., a corporation, which also
 5
     does business as ABCmouse and ABCmouse.com, as well as any successors and
 6
     assigns.
 7
           E.        “Negative Option Feature” means, in an offer or agreement to sell or
 8
     provide any good or service, a provision under which the consumer’s silence or
 9
     failure to take affirmative action to reject a good or service or to cancel the
10
     agreement is interpreted by the seller or provider as acceptance or continuing
11
     acceptance of the offer.
12
           F.        “Telemarketing” means any plan, program, or campaign which is
13
     conducted to induce the purchase of goods or services by use of one or more
14
     telephones, and which involves a telephone call, whether or not covered by the
15
     Telemarketing Sales Rule.
16
                                              ORDER
17
                I.        PROHIBITION AGAINST MISREPRESENTATIONS
18
                             RELATED TO NEGATIVE OPTIONS
19
           IT IS ORDERED that Defendant, Defendant’s officers, agents, employees,
20
     and attorneys, and all other persons in active concert or participation with any of
21
     them, who receive actual notice of this Order, whether acting directly or indirectly,
22
     in connection with promoting or offering for sale any good or service with a
23
     Negative Option Feature, are permanently restrained and enjoined from
24
     misrepresenting, expressly or by implication:
25
           A.        Any cost to the consumer to purchase, receive, use, or return the
26
     initial good or service;
27
           B.        That the consumer will not be Charged for any good or service;
28
                                                            STIPULATED FINAL ORDER
                                                -4-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 5 of 16 Page ID #:76



 1
             C.    That a good or service is offered on a “free,” “trial,” “sample,”
 2
     “bonus,” “gift,” “no obligation,” “discounted,” “upgraded” basis, or words of
 3
     similar import, denoting or implying the absence of an obligation on the part of the
 4
     recipient of the offer to affirmatively act in order to avoid Charges, including
 5
     where a Charge will be assessed pursuant to the offer unless the consumer takes
 6
     affirmative steps to prevent or stop such a Charge;
 7
             D.    That the consumer can obtain a good or service for a processing,
 8
     service, shipping, handling, or administrative fee with no further obligation;
 9
             E.    Any purpose for which the consumer’s Billing Information will be
10
     used;
11
             F.    The date by which the consumer will incur any obligation or be
12
     Charged unless the consumer takes an affirmative action on the Negative Option
13
     Feature;
14
             G.    That a transaction has been authorized by the consumer;
15
             H.    Any material aspect of the nature or terms of a refund, cancellation,
16
     exchange, or repurchase policy for the good or service, including whether it is easy
17
     for consumers to cancel Defendant’s good or service; or
18
             I.    Any other material fact.
19
             II.   REQUIRED DISCLOSURES RELATING TO NEGATIVE
20
                                    OPTION FEATURES
21
             IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents,
22
     employees, and attorneys, and all other persons in active concert or participation
23
     with any of them, who receive actual notice of this Order, whether acting directly
24
     or indirectly, in connection with promoting or offering for sale any good or service
25
     with a Negative Option Feature, are permanently restrained and enjoined from:
26
             A.    Representing directly or indirectly, expressly or by implication, that
27
     any good or service that includes a Negative Option Feature is being offered on a
28
                                                           STIPULATED FINAL ORDER
                                              -5-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 6 of 16 Page ID #:77



 1
     free, trial, no obligation, reduced, upgraded, or discounted basis, or for a specific
 2
     term, without disclosing Clearly and Conspicuously, and immediately adjacent to,
 3
     any such representation:
 4
                  1.     The extent to which the consumer must take any affirmative
 5
     action to avoid any Charges: a) for the offered good or service, b) of an increased
 6
     amount after the trial or promotional period ends, and c) on a recurring basis;
 7
                  2.     The total cost (or range of costs) the consumer will be Charged
 8
     and, if applicable, the frequency of such Charges unless the consumer timely takes
 9
     steps to prevent or stop such Charges; and
10
                  3.     The deadline(s) (by date or frequency) by which the consumer
11
     must affirmatively act in order to stop all recurring Charges.
12
           B.     Obtaining Billing Information from a consumer for any transaction
13
     involving a good or service that includes a Negative Option Feature, without first
14
     disclosing Clearly and Conspicuously, and immediately adjacent to where a
15
     consumer provides Billing Information:
16
                  1.     The extent to which the consumer must take affirmative action
17
     to avoid any Charges: a) for the offered good or service, b) of an increased amount
18
     after the trial or promotional period ends, and c) on a recurring basis;
19
                  2.     The total cost (or range of costs) the consumer will be Charged,
20
     the date the initial Charge will be submitted for payment, and, if applicable, the
21
     frequency of such Charges unless the consumer timely takes affirmative steps to
22
     prevent or stop such Charges;
23
                  3.     The deadline(s) (by date or frequency) by which the consumer
24
     must affirmatively act in order to stop all recurring Charges;
25
                  4.     The name of the seller or provider of the good or service and, if
26
     the name of the seller or provider will not appear on billing statements, the billing
27
     descriptor that will appear on such statements;
28
                                                           STIPULATED FINAL ORDER
                                              -6-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 7 of 16 Page ID #:78



 1
                  5.     A description of the good or service;
 2
                  6.     Any Charge or cost for which the consumer is responsible in
 3
     connection with the cancellation of an order, any service or the return of any good;
 4
     and
 5
                  7.     The simple cancellation mechanism to stop any recurring
 6
     Charges, as required by Section IV of this Order.
 7
           C.     Failing to send the consumer:
 8
                  1.     Immediately after the consumer’s submission of an online
 9
     order, written confirmation of the transaction by email. The email must Clearly
10
     and Conspicuously disclose all the information required by Subsection B, and
11
     contain a subject line reading “Order Confirmation” along with the name of the
12
     good or service, which may read, “Welcome to ABCmouse! Order confirmation,”
13
     and no additional information; or
14
                  2.     Within 2 days after receipt of the consumer’s order by mail or
15
     telephone, a written confirmation of the transaction, either by email or first class
16
     mail. The email or letter must Clearly and Conspicuously disclose all the
17
     information required by Subsection B. The subject line of the email must Clearly
18
     and Conspicuously state “Order Confirmation” along with the name of the good or
19
     service, and nothing else. The outside of the envelope must Clearly and
20
     Conspicuously state “Order Confirmation” along with the name of the product or
21
     service, and no additional information other than the consumer’s address, the
22
     Defendant’s return address, and postage.
23
                 III.   OBTAINING EXPRESS INFORMED CONSENT
24
                               FOR A NEGATIVE OPTION
25
           IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents,
26
     employees, and attorneys, and all other persons in active concert or participation
27
     with any of them, who receive actual notice of this Order, whether acting directly
28
                                                          STIPULATED FINAL ORDER
                                              -7-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 8 of 16 Page ID #:79



 1
     or indirectly, in connection with promoting or offering for sale any good or service
 2
     with a Negative Option Feature, are permanently restrained and enjoined from
 3
     using Billing Information to obtain payment from a consumer, unless Defendant
 4
     first obtains the express informed consent of the consumer to do so. To obtain
 5
     express informed consent, Defendant must:
 6
           A.     For all written offers (including over the Internet, such as through a
 7
     web-based application), obtain consent through a check box, signature, or other
 8
     substantially similar method, which the consumer must affirmatively select or sign
 9
     to accept the Negative Option Feature, and no other portion of the offer.
10
     Defendant shall disclose Clearly and Conspicuously, and immediately adjacent to
11
     such check box, signature, or substantially similar method of affirmative consent,
12
     only the following, with no additional information:
13
                  1.     The extent to which the consumer must take affirmative action
14
     to avoid any Charges: a) for the offered good or service, b) of an increased amount
15
     after the trial or promotional period ends, and c) on a recurring basis;
16
                  2.     The total cost (or range of costs) the consumer will be Charged
17
     and, if applicable, the frequency of such Charges unless the consumer timely takes
18
     affirmative steps to prevent or stop such Charges; and
19
                  3.     The deadline(s) (by date or frequency) by which the consumer
20
     must affirmatively act in order to stop all recurring Charges.
21
           B.     For all oral offers, prior to obtaining any Billing Information from the
22
     consumer:
23
                  1.     Clearly and Conspicuously disclose the information contained
24
     in Subsection B of the Section titled Required Disclosures Relating To Negative
25
     Option Features; and
26
                  2.     Obtain affirmative unambiguous express oral confirmation that
27
     the consumer: a) consents to being Charged for any good or service, including
28
                                                           STIPULATED FINAL ORDER
                                              -8-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 9 of 16 Page ID #:80



 1
     providing, at a minimum, the last 4 digits of the consumer’s account number to be
 2
     Charged, b) understands that the transaction includes a Negative Option Feature,
 3
     and c) understands the specific affirmative steps the consumer must take to prevent
 4
     or stop further Charges.
 5
           C.     For transactions conducted through Telemarketing, Defendant shall
 6
     maintain for 3 years from the date of each transaction an unedited voice recording
 7
     of the entire transaction, including the prescribed statements set out in Subsection
 8
     B of this Section. Each recording must be retrievable by date and by the
 9
     consumer’s name, telephone number, or Billing Information, and must be provided
10
     upon request to the consumer, the consumer’s bank, or any law enforcement entity.
11
                IV.   SIMPLE MECHANISM TO CANCEL NEGATIVE
12
                                    OPTION FEATURE
13
           IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents,
14
     employees, attorneys, and all other persons in active concert or participation with
15
     any of them, who receive actual notice of this Order, whether acting directly or
16
     indirectly, in connection with promoting or offering for sale any good or service
17
     with a Negative Option Feature, are permanently restrained and enjoined from:
18
           A.     Failing to provide a simple mechanism for the consumer to: (1) avoid
19
     being Charged, or Charged an increased amount, for the good or service and
20
     (2) immediately stop any recurring Charges. Such mechanism must not be
21
     difficult, costly, confusing, or time consuming, and must be at least as simple as
22
     the mechanism the consumer used to initiate the Charge(s).
23
           B.     For consumers who entered into the agreement to purchase a good or
24
     service including a Negative Option Feature over the Internet, such as through a
25
     web-based application, Defendant must provide a mechanism, accessible on the
26
     same Internet website or through the same web-based application that consumers
27
28
                                                         STIPULATED FINAL ORDER
                                             -9-
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 10 of 16 Page ID #:81



 1
      can easily use to cancel the product or service and to immediately stop all further
 2
      Charges.
 3
                C.   For consumers who entered into the agreement to purchase a good or
 4
      service including a Negative Option Feature through an oral offer and acceptance,
 5
      Defendant must maintain a telephone number and a postal address that consumers
 6
      can easily use to cancel the product or service and to immediately stop all further
 7
      Charges. Defendant must assure that all calls to this telephone number are
 8
      answered during normal business hours and that mail to the postal address is read
 9
      regularly.
10
                               V.     MONETARY JUDGMENT
11
                A.   Judgment in the amount of Ten Million Dollars ($10,000,000) is
12
      entered in favor of the Commission against Defendant, as equitable monetary
13
      relief.
14
                B.   Defendant is ordered to pay the Commission Ten Million Dollars
15
      ($10,000,000), which as Defendant stipulates, its undersigned counsel holds in
16
      escrow for no purpose other than payment to the Commission. Such payment must
17
      be made within 7 days of entry of this Order by electronic fund transfer in
18
      accordance with instructions previously provided by a representative of the
19
      Commission.
20
                C.   Defendant relinquishes dominion and all legal and equitable right,
21
      title, and interest in all assets transferred pursuant to this Order and may not seek
22
      the return of any assets.
23
                D.   The facts alleged in the Complaint will be taken as true, without
24
      further proof, in any subsequent civil litigation by or on behalf of the Commission,
25
      including in a proceeding to enforce its rights to any payment or monetary
26
      judgment pursuant to this Order, such as a nondischargeability complaint in any
27
      bankruptcy case.
28
                                                            STIPULATED FINAL ORDER
                                               - 10 -
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 11 of 16 Page ID #:82



 1
            E.     The facts alleged in the Complaint establish all elements necessary to
 2
      sustain an action by the Commission pursuant to Section 523(a)(2)(A) of the
 3
      Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral
 4
      estoppel effect for such purposes.
 5
            F.     Defendant acknowledges that its Taxpayer Identification Number
 6
      (Employer Identification Number), which Defendant previously submitted to the
 7
      Commission, may be used for collecting and reporting on any delinquent amount
 8
      arising out of this Order, in accordance with 31 U.S.C. §7701.
 9
            G.     All money paid to the Commission pursuant to this Order may be
10
      deposited into a fund administered by the Commission or its designee to be used
11
      for equitable relief, including consumer redress and any attendant expenses for the
12
      administration of any redress fund. If a representative of the Commission decides
13
      that direct redress to consumers is wholly or partially impracticable or money
14
      remains after redress is completed, the Commission may apply any remaining
15
      money for such other equitable relief (including consumer information remedies)
16
      as it determines to be reasonably related to Defendant’s practices alleged in the
17
      Complaint. Any money not used for such equitable relief is to be deposited to the
18
      U.S. Treasury as disgorgement. Defendant has no right to challenge any actions
19
      the Commission or its representatives may take pursuant to this Subsection.
20
                            VI.   CUSTOMER INFORMATION
21
            IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents,
22
      employees, attorneys, and all other persons in active concert or participation with
23
      any of them, who receive actual notice of this Order, whether acting directly or
24
      indirectly are permanently restrained and enjoined from directly or indirectly
25
      failing to provide sufficient customer information to enable the Commission to
26
      efficiently administer consumer redress. If a representative of the Commission
27
28
                                                          STIPULATED FINAL ORDER
                                             - 11 -
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 12 of 16 Page ID #:83



 1
      requests in writing any information related to redress, Defendant must provide it,
 2
      in the form prescribed by the Commission, within 14 days.
 3
                          VII. ORDER ACKNOWLEDGMENTS
 4
            IT IS FURTHER ORDERED that Defendant obtains acknowledgments of
 5
      receipt of this Order:
 6
            A.     Defendant, within 7 days of entry of this Order, must submit to the
 7
      Commission an acknowledgment of receipt of this Order sworn under penalty of
 8
      perjury.
 9
            B.     For 5 years after entry of this Order, Defendant must deliver a copy of
10
      this Order to: (1) all principals, officers, directors, and LLC managers and
11
      members; (2) all employees, agents, and representatives having managerial
12
      responsibilities for conduct related to the subject matter of the Order; and (3) any
13
      business entity resulting from any change in structure as set forth in the Section
14
      titled Compliance Reporting. Delivery must occur within 7 days of entry of this
15
      Order for current personnel. For all others, delivery must occur before they
16
      assume their responsibilities.
17
            C.     From each individual or entity to which Defendant delivered a copy of
18
      this Order, Defendant must obtain, within 30 days, a signed and dated
19
      acknowledgment of receipt of this Order.
20
                         VIII.         COMPLIANCE REPORTING
21
            IT IS FURTHER ORDERED that Defendant make timely submissions to
22
      the Commission:
23
            A.     One year after entry of this Order, Defendant must submit a
24
      compliance report, sworn under penalty of perjury. Defendant must:
25
                   1.     identify the primary physical, postal, and email address and
26
      telephone number, as designated points of contact, which representatives of the
27
      Commission may use to communicate with Defendant;
28
                                                           STIPULATED FINAL ORDER
                                              - 12 -
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 13 of 16 Page ID #:84



 1
                   2.     identify all of Defendant’s businesses by all of their names,
 2
      telephone numbers, and physical, postal, email, and Internet addresses;
 3
                   3.     describe the activities of each business, including the goods and
 4
      services offered, the means of advertising, marketing, and sales;
 5
                   4.     describe in detail whether and how Defendant is in compliance
 6
      with each Section of this Order; and
 7
                   5.      provide a copy of each Order Acknowledgment obtained
 8
      pursuant to this Order, unless previously submitted to the Commission.
 9
            B.     For 20 years after entry of this Order, Defendant must submit a
10
      compliance notice, sworn under penalty of perjury, within 14 days of any change
11
      in the following:
12
                   1.     any designated point of contact; or
13
14                 2.     the structure of Defendant or any entity that Defendant has any

15    ownership interest in or controls directly or indirectly that may affect compliance

16    obligations arising under this Order, including: creation, merger, sale, or

17    dissolution of the entity or any subsidiary, parent, or affiliate that engages in any

18    acts or practices subject to this Order.

19          C.     Defendant must submit to the Commission notice of the filing of any

20    bankruptcy petition, insolvency proceeding, or similar proceeding by or against

21    Defendant within 14 days of its filing.

22          D.     Any submission to the Commission required by this Order to be

23    sworn under penalty of perjury must be true and accurate and comply with 28

24    U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury under

25    the laws of the United States of America that the foregoing is true and correct.

26    Executed on: _____” and supplying the date, signatory’s full name, title (if

27    applicable), and signature.

28
                                                            STIPULATED FINAL ORDER
                                                 - 13 -
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 14 of 16 Page ID #:85



 1
              E.     Unless otherwise directed by a Commission representative in writing,
 2
      all submissions to the Commission pursuant to this Order must be emailed to
 3
      DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
 4
      Associate Director for Enforcement, Bureau of Consumer Protection, Federal
 5
      Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
 6
      subject line must begin: FTC v. Age Of Learning, Inc., FTC Matter No. 1723186.
 7
                                   IX.    RECORDKEEPING
 8
              IT IS FURTHER ORDERED that Defendant must create certain records
 9
      for 20 years after entry of the Order, and retain each such record for 5 years.
10
      Specifically, Defendant must create and retain the following records:
11
              A.     Accounting records showing the revenues from all goods or services
12
      sold;
13
              B.     Personnel records showing, for each person providing services,
14
      whether as an employee or otherwise, that person’s: name; addresses; telephone
15
      numbers; job title or position; dates of service; and (if applicable) the reason for
16
      termination;
17
              C.     Records of all consumer complaints and refund requests, whether
18
      received directly or indirectly, such as through a third party, and any response;
19
              D.     All records necessary to demonstrate full compliance with each
20
      provision of this Order, including all submissions to the Commission; and
21
              E.     A copy of all websites, advertisements and other marketing materials
22
      that Defendant has reviewed to ensure compliance with this Order.
23
                             X.    COMPLIANCE MONITORING
24
              IT IS FURTHER ORDERED that, for the purpose of monitoring
25
      Defendant’s compliance with this Order:
26
              A.     Within 14 days of receipt of a written request from a representative of
27
      the Commission, Defendant must: submit additional compliance reports or other
28
                                                            STIPULATED FINAL ORDER
                                               - 14 -
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 15 of 16 Page ID #:86



 1
      requested information, which must be sworn under penalty of perjury; appear for
 2
      depositions; and produce documents for inspection and copying. The Commission
 3
      is also authorized to obtain discovery, without further leave of court, using any of
 4
      the procedures prescribed by Federal Rules of Civil Procedure 29, 30 (including
 5
      telephonic depositions), 31, 33, 34, 36, 45, and 69.
 6
            B.      For matters concerning this Order, the Commission is authorized to
 7
      communicate directly with Defendant. Defendant must permit representatives of
 8
      the Commission to interview any employee or other person affiliated with
 9
      Defendant who has agreed to such an interview. The person interviewed may have
10
      counsel present.
11
            C.     The Commission may use all other lawful means, including posing,
12
      through its representatives as consumers, suppliers, or other individuals or entities,
13
      to Defendant or any individual or entity affiliated with Defendant, without the
14
      necessity of identification or prior notice. Nothing in this Order limits the
15
      Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of
16
      the FTC Act, 15 U.S.C. §§ 49, 57b-1.
17
                          XI.    RETENTION OF JURISDICTION
18
            IT IS FURTHER ORDERED that this Court retains jurisdiction of this
19
      matter for purposes of construction, modification, and enforcement of this Order.
20
21
                             8th
            SO ORDERED this _____          September
                                  day of ________________,    20
                                                           20___.
22
23
                                          ______________________________________
24
                                              UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                             STIPULATED FINAL ORDER
                                              - 15 -
     Case 2:20-cv-07996-SVW-E Document 10 Filed 09/08/20 Page 16 of 16 Page ID #:87



 1
      SO STIPULATED AND AGREED:
 2
 3   FEDERAL TRADE COMMISSION
 4
 5
     ______________________________________                           6HSWHPEHU
                                                                Date: __________
 6   Matthew H. Wernz
 7   Joannie T. Wei
     Federal Trade Commission, Midwest Region
 8
     230 South Dearborn Street, Suite 3030
 9   Chicago, IL 60604
10   Phone: 312-960-5596 (Wernz)
     Phone: 312-960-5607 (Wei)
11   Fax: 312-960-5600
12   mwernz@ftc.gov
     jwei@ftc.gov
13   Attorneys for Plaintiff Federal Trade Commission
14
     FOR DEFENDANT:
15
16
17   ______________________________________                           August 10, 2020
                                                                Date: __________
     Jacob S. Kreilkamp
18   Munger Tolles & OlsRn LLP
19   6RXWK*UDQG$YHQXH
     Los Angeles, CA 90071
20   Phone: 213-683-9260
21   Fax: 213-593-2960
     Jacob.Kreilkamp@mto.com
22
     Attorney for Defendant Age of Learning, Inc.
23
24   '()(1'$17$*(2)/($51,1*,1&

25 ____
     ______
        ______
           ______
              ______
                  __________
                         _____
                            _________________                   Date: _A______
                                                                        ugust 10,
                                                                               ___2020

26 Sh
    Shannon C
            Castellani
                 ll i
   General Counsel and Senior Vice President of Compliance, Age of Learning, Inc.
27
28
                                                        STIPULATED FINAL ORDER
                                          - 16 -
